Name: Commission Regulation (EEC) No 3856/92 of 29 December 1992 fixing the import levies on compound feedingstuffs
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 12. 92 Official Journal of the European Communities No L 390/71 COMMISSION REGULATION (EEC) No 3856/92 of 29 December 1992 fixing the import levies on compound feedingstuffs THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal , Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1738/92 (2), and in particular Article 14 (4) thereof, component and, in respect of some of these products, by part of the variable component ; whereas this reduction must be made in accordance with Article 14 of Council Regulation (EEC) No 715/90 of 5 March 1990 on the arrangements applicable to agricultural products and certain goods resulting from the processing of agricultural products originating in the African , Caribbean and Pacific States or in the overseas countries and territories (6), extended by Regulation (EEC) No 444/92 Q ; Whereas, pursuant to Article 101 ( 1 ) of Council Decision 91 /482/EEC of 25 July 1991 on the association of the overseas countries and territories with the European Economic Community (8), no levies shall apply on imports of products originating in the overseas countries and territories ; Whereas the representative market rates defined in Article 1 of Council Regulation (EEC) No 381 3/92 (9) are used to convert amounts expressed in third country currencies and are used as the basis for determining the agricultural conversion rates of the Member States' currencies ; whereas detailed rules on the application and determina ­ tion of these conversions were set by Commission Regu ­ lation (EEC) No 3819/92 ( ,0) ; Whereas , in accordance with Article 18 ( 1 ) of Regulation (EEC) No 2727/75 , the nomenclature provided for in this Regulation is incorporated in the combined nomencla ­ ture, Whereas the rules to be applied in calculating the variable component of the import levy on compound feedingstuffs are laid down in Article 14 ( 1 ) (A) of Regulation (EEC) No 2727/75 ; whereas Article 4 of Council Regulation (EEC) No 2743/75 of 29 October 1975 on the system to be applied to cereal-based compound feedingstuffs (3), as last amended by Regulation (EEC) No 944/87 (4), provides that the incidence on the prime costs of these feeding ­ stuffs of the levies applicable to their basic products should be calculated on the basis of the average of the levies applicable during the first 25 days of the month preceding that month of importation to the quantities of basic products considered to have been used in the manu ­ facture of such compound feedingstuffs, this average being adjusted on the basis of the threshold price for the basic products in question ruling during the month of importation ; HAS ADOPTED THIS REGULATION : Whereas the levy thus determined, increased by the fixed component, is valid for one month ; whereas the amount of the fixed component of the levy is laid down in Article 6 of Regulation (EEC) No 2743/75 ; whereas on importa ­ tion into Portugal of products listed in Annex XXIV to the Act of Accession an additional amount is added to the levy ; whereas these amounts were set by Commission Regulation (EEC) No 3808/90 (5); Article 1 The import levies to be charged on the compound feedingstuffs covered by Regulation (EEC) No 2727/75 and subject to Regulation (EEC) No 2743/75 shall be as set out in the Annex. Article 2Whereas, in order that account may be taken of the inte ­rests of the African, Caribbean and Pacific States, the levy relating to them in respect of certain products processed from cereals must be reduced by the amount of the fixed This Regulation shall enter into force on 1 January 1993 . (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (j OJ No L 180, 1 . 7 . 1992, p . 1 . (6) OJ No L 84, 30 . 3 . 1990, p. 85 .(7) OJ No L 52, 27 . 2 . 1992, p. 7 . ( 8) OJ No L 263, 19 . 9 . 1991 , p. 1 . 9 OJ No L 387, 31 . 12 . 1992, p. 1 . (3) OJ No L 281 , 1 . 11 . 1975, p. 60 . (4) OJ No L 90, 2 . 4 . 1987, p. 2 . (5) OJ No L 366, 29 . 12 . 1990, p. 1 . ('") OJ No L 387, 31 . 12. 1992. No L 390/72 Official Journal of the European Communities 31 . 12. 92 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 29 December 1992. For the Commission Ray MAC SHARRY Member of the Commission ANNEX to the Commission Regulation of 29 December 1992 fixing the import levies on compound feedingstuffs (ECU/ tonne) CN code Levies (2) ACP Third countries (other than ACP) (') 2309 10 11 21,68 32,56 2309 10 13 523,73 534,61 2309 10 31 67,75 78,63 2309 10 33 569,80 580,68 2309 10 51 135,50 146,38 2309 10 53 637,55 648,43 2309 90 31 21,68 32,56 2309 90 33 523,73 534,61 2309 90 41 67,75 78,63 2309 90 43 569,80 580,68 2309 90 51 135,50 146,38 2309 90 53 637,55 648,43 (') On importation into Portugal the levy is increased by the amount specified in Article 2 (2) of Regulation (EEC) No 3808/90 . ( 2) No import levy applies to OCT originating products according to Article 101 ( 1 ) of Decision 91 /482/EEC.